BRICKELL, C. J.
The general rule, that a rebutting examination should be confined to the matter of the cross-examination, is not inflexible. Its application, rests largely in the discretion of the presiding judge, with the exercise of which appellate tribunals are reluctant to interfere, unless it is apparent injury has been suffered by the party complaining. We do not perceive that the appellant could have been injured by the mere repetition by the witness in rebuttal, of the facts stated by him in his original examination. The court may also in its discretion, permit a party to propound a leading question to his own witness; and the exercise of this discretion can be rarely revised on error. We are unwilling to pronounce that the court erred in overruling the objections to the evidence of the witness Rawls.
2. Nor is the charge of the court to which an exception was taken objectionable. It is a legal consequence of every commercial partnership — every partnership engaged in buying, selling or exchanging — that each partner is the general •.agent of the firm, and has power to act for, and bind it, in all matters within the scope of the partnership business. And it is within the scope of such business, to borrow money, to draw, accept, or endorse bills of exchange or promissory notes. These are the means of conducting such business, common alike to the butcher and green grocer, and the more extensive dealer in dry goods or groceries, or to the factor, broker or banker. Whoever associates with another for the purpose of carrying on trade, confers on him as to third persons, who are not notified to the contrary, and who deal with him fairly and in good faith, authority to bind the partnership by contracts or engagements which are usually incident to the particular business in which they are engaged. — 1 Am. Lead. Cases, 442; Hart v. Clark, 56 Ala. 19. The bill of *147exchange on which the suit is founded, was drawn for money borrowed by Pawls, in the partnership name. He had authority to borrow money for the partnership, and to draw the bill in the firm name. It is not material that the appellant had no knowledge of the transaction, and so soon as informed, repudiated it. The parties loaning the money to Pawls, and accepting from him the bill, had the right to rely on his power to bind the partnership.
There can be no reversal of a judgment, because of the refusal of charges requested, unless it is shown affirmatively by the bill of exceptions, that they were requested in writing. — Crosby v. Hutchinson, 53 Ala. 5; Hollingsworth v. Chapman, 54 Ala. 7.
Affirmed.